Citation Nr: 0912615	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-37 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than February 
17, 2005, for the award of service connection for right ear 
hearing loss.

2.  Entitlement to an effective date earlier than August 26, 
2008, for the award of a 30 percent disability evaluation for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to July 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

In May 2008, the veteran and his spouse testified at a video 
conference hearing before the undersigned Veterans Law Judge.  
In July 2008, the Board remanded the two issues listed above 
for additional development and adjudicative action.  The case 
has been returned to the Board for further appellate review.

When the case was previously before the Board in July 2008, 
an issue of "Entitlement to an increased rating for 
bilateral hearing loss, currently evaluated as 20 percent 
disabling" was on appeal.  The Board remanded this claim for 
a VA examination.  Following the VA examination, the RO 
granted a 30 percent evaluation for bilateral hearing loss, 
effective August 26, 2008.  The Veteran has indicated he is 
satisfied with the 30 percent evaluation and withdrew this 
issue at a November 2008 Decision Review Officer hearing.  
See Hearing Transcript, page 1.  Thus, this issue is no 
longer part of the current appeal.

The issue of entitlement to an effective date earlier than 
August 26, 2008, for the award of a 30 percent disability 
evaluation for bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There was no formal claim, informal claim, or written intent 
to file a claim for service connection for right ear hearing 
loss prior to February 17, 2005.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 17, 
2005, for the award of service connection for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.155, 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also defines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Veteran has not been provided a VCAA notice regarding his 
appeal of the effective date assigned for the grant of 
service connection for right ear hearing loss.  He was 
provided VCAA notice regarding his claim for service 
connection for this disability in a May 2005 letter.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held, however, that failure to comply with the notice 
requirement of the VCAA is not prejudicial to the veteran if, 
based on the facts alleged, no entitlement exists.  Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  

The file contains the Veteran's original application for 
compensation benefits, service treatment records, 
correspondence, and VA treatment reports that are relevant to 
the issue before the Board, and neither the Veteran nor his 
representative has indicated that there are any outstanding 
documents to be associated with the file that would be 
relevant to this claim.  The Veteran was afforded the 
opportunity to present personal testimony and argument at a 
hearing before the undersigned Veterans Law Judge.  The Board 
finds, therefore, that he has not been prejudiced by the RO's 
failure to provide him a VCAA notice because, as discussed 
below, he is not entitled to an earlier effective date for 
the grant of service connection.

Analysis

For background purposes, service connection for defective 
hearing and scarred left ear drum was granted by means of a 
July 1946 rating decision and assigned a noncompensable 
evaluation.  A copy of the Veteran's original application for 
benefits, which was submitted in July 1946, shows that when 
asked the nature of disease or injury upon which the claim 
was being made, he stated, "Can hear very little - (left 
ear) injured while taking swimming lessons."  The July 1946 
notice letter informed the Veteran that service connection 
was established for "Defective hearing" and "Scarred ear 
drum," both of which were noncompensably disabling.  

In a statement received by the Veteran in February 2005, he 
stated he wanted to reopen his claim for total hearing loss 
in his left ear and "some hearing loss" in his right ear.  
He noted that he had initiated a claim for loss of hearing in 
the left ear in July 1946 and that VA "acknowledged my claim 
for total deafness in my left ear."

Initially, the RO denied entitlement to service connection 
for hearing loss in the right ear.  See December 2005 rating 
decision.  However, in an October 2006 rating decision, the 
RO granted service connection for right ear hearing loss, 
which now caused the Veteran's hearing loss to be bilateral, 
and assigned a 20 percent evaluation, effective February 17, 
2005.  Thus, the RO had awarded service connection for right 
ear hearing loss as of February 17, 2005.  

In a July 2008 decision, the Board determined the Veteran had 
submitted a timely notice of disagreement as to the effective 
date assigned for right ear hearing loss and remanded the 
claim for issuance of a statement of the case.  This was 
accomplished in September 2008.  The Veteran has perfected an 
appeal for this issue.  

The Veteran provided testimony before a Decision Review 
Officer in November 2008 and submitted a statement at the 
hearing and after the hearing that could indicate he no 
longer wanted to pursue this claim.  For example, in a 
November 2008 statement, the Veteran, in a letter to his 
representative, stated, "I believe the start dates for all 
monthly entitlements on hearing loss should be 2/17/05.  This 
is a change f[ro]m my previous position of a start date of 
7/46."  At the November 2008 hearing, the Decision Review 
Officer stated to the Veteran, "So today all we're going to 
talk about is February 17, 2005 for the right ear hearing 
loss."  The Veteran responded with, "Okay.  What are we 
going to talk about?  I already have the right ear award."  
Lastly, in a VA Form 9, Appeal to the Board, dated January 
2009, the Veteran referred to his November 2008 statement and 
noted that such statement showed that he "was not seeking a 
start date earlier than 2/17/05" and provided a rationale 
for such contention.  

Still, because it is not entirely clear that the Veteran 
wants to withdraw the issue, and there is no documentation 
signed by the Veteran that unmistakably shows he wants to 
withdraw this claim, the Board will address the claim on the 
merits.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002) (emphasis added).  The 
implementing regulation clarifies this to mean that the 
effective date of service connection and compensation based 
on a reopened claim will be, "[d]ate of receipt of claim or 
date entitlement arose, whichever is later."  38 C.F.R. § 
3.400 (emphasis added).

Additionally, under 38 C.F.R. § 3.155(a) (2008), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  See also 38 C.F.R. § 3.1(p) (2008).  The benefit 
sought must be identified, see Stewart v. Brown, 10 Vet. App. 
15, 18 (1997), but need not be specific, see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).

The Board has carefully reviewed the evidence of record and 
finds that there is nothing in the record to allow for an 
effective date earlier than February 17, 2005, for the award 
of service connection for right ear hearing loss.  The 
reasons follow.

Initially, it must be noted that the claims file has been 
rebuilt, which means that the Veteran's original claims file 
is not available.  The Veteran, however, saved much of the 
paperwork he submitted when he filed his claims for 
compensation benefits soon after his discharge from service, 
and he has provided a copy of his original claim for 
compensation benefits.  As described above, in his original 
claim for service connection, the Veteran did not claim 
entitlement to a right ear hearing loss.  Instead, he limited 
his claim to hearing loss in the left ear only.  The 
available service medical records show no reports or findings 
of right ear hearing loss.  This supports the finding that 
there was nothing in the record at that time to indicate an 
intent to file a claim for service connection for right ear 
hearing loss.  In fact, the separation examination shows that 
hearing in the right ear was normal.  Thus, there was no 
competent evidence of a current right ear hearing loss 
disability in 1946.

The first time the Veteran indicated an intent to file a 
claim for service connection for right ear hearing loss was 
in his 2005 application for benefits.  Applying the law to 
the facts in this case, there is nothing in the record prior 
to February 17, 2005, reflecting an intent by the Veteran to 
file a claim for service connection for right ear hearing 
loss.  Therefore, an earlier effective date cannot be 
awarded.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.155, 3.400. 




ORDER

An effective date earlier than February 17, 2005, for the 
award of service connection for right ear hearing loss is 
denied.


REMAND

As noted in the Introduction, after the Board remanded the 
claim for entitlement to an evaluation in excess of 
20 percent for bilateral hearing loss, the RO, in a September 
2008 rating decision, granted a 30 percent evaluation, 
effective August 26, 2008.  At the November 2008 hearing, the 
Veteran made it clear that he believed the effective date for 
the 30 percent evaluation should go back to February 17, 
2005.  He reiterated this argument in the VA Form 9 received 
in January 2009.  Both the Veteran's testimony and VA Form 9 
were submitted within one year of the rating decision that 
granted the 30 percent evaluation.  Thus, he has submitted a 
timely notice of disagreement.  There has been no statement 
of the case addressing this issue.  As a result of this 
finding, this claim must be remanded for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO shall issue a Statement of the 
Case that addresses the claim of 
entitlement to an effective date earlier 
than August 26, 2008, for the award of a 
30 percent evaluation for bilateral 
hearing loss.  If, and only if, the 
appellant completes his appeal by filing 
a timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.  38 U.S.C.A. § 
7104 (West 2002). 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


